Exhibit 10.3

 

SIX FLAGS, INC.
1540 Broadway, 15th Floor
New York, NY 10036

 

June 13, 2009

 

To the Holders of Lender Claims
Referred to Below

 

Ladies and Gentlemen:

 

This letter agreement (the “Agreement”) sets forth certain terms and conditions
pursuant to which Six Flags, Inc. (“SFI”), Six Flags Operations Inc. (“SFO”) and
Six Flags Theme Parks Inc. (“SFTP”) and certain of SFTP’s domestic subsidiaries
(collectively the “Debtors”) will propose their jointly filed chapter 11 plan of
reorganization (the “Plan”) on a consensual basis with the support of the
lenders (the “Lenders”) party to the Second Amended and Restated Credit
Agreement dated as of May 25, 2007 (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”), among SFI, SFO, SFTP
(as the primary borrower), certain of SFTP’s foreign subsidiaries party thereto,
the Lenders, the agent banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) signatory
hereto.

 

Capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Restructuring Term Sheet (as defined below).

 

1.                                       Proposed Plan of Reorganization

 

Each of the Debtors proposes to commence cases (collectively, the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) to be jointly administered.  As part of the Chapter 11
Cases, the Debtors intend to file a disclosure statement and related Plan, which
will provide for, among other things, certain distributions on account of the
claims of the Lenders under the Credit Agreement (the “Lender Claims”).

 

2.                                       Due Authority

 

Each holder of Lender Claims identified as such on the signature page hereto
(such Lenders, the “Participating Lenders”) represents and warrants to the
Debtors that, as of the date hereof, (i) such Participating Lender either (A) is
the beneficial owner of the principal amount of Lender Claims set forth below
under its signature hereto, or (B) has investment or voting discretion with
respect to the principal amount of Lender Claims set forth below under its
signature and has the power and authority to bind the beneficial owner(s) of
such Lender Claims to the terms of this Agreement and (ii) such Participating
Lender has full power and authority to vote and consent to matters concerning
such Lender Claims and to exchange, assign and transfer such Lender Claims.

 

--------------------------------------------------------------------------------


 

3.                                       Support for a Qualified Plan

 

Subject to the terms and conditions hereof and for so long as its obligations
hereunder have not terminated as provided herein, each Participating Lender and,
in the case of the following clauses (a), (b) and (c), its affiliates,
subsidiaries, representatives, agents and employees (a) shall support and take
all reasonable actions to facilitate the solicitation, confirmation and
consummation of a Plan incorporating the terms and conditions set forth on
Exhibit 1 annexed hereto (the “Restructuring Term Sheet”) and consistent in all
material respects with the Restructuring Term Sheet, as may be modified in
accordance with Section 9 hereof, and in form and substance reasonably
satisfactory to the Supermajority Participating Lenders(1) (a “Qualified Plan”),
including, as applicable, provided that such Participating Lender has been
properly solicited pursuant to Bankruptcy Code sections 1125 and 1126, timely
voting its Lender Claims to accept such plan, (b) will not object to
confirmation of, or vote its Lender Claims to reject, a Qualified Plan or
otherwise take any action or commence any proceeding to oppose or to seek any
modification of a Qualified Plan, the Disclosure Statement (as defined below)
related to a Qualified Plan, or any other reorganization documents containing
terms and conditions consistent in all material respects with the Restructuring
Term Sheet and this Agreement and (c) will not directly or indirectly seek,
solicit, support, encourage, vote its Lender Claims for, consent to, or
participate in the negotiation or formulation of (i) any plan of reorganization,
proposal, offer, dissolution, winding up, liquidation, reorganization, merger,
consolidation, business combination, joint venture, partnership, sale of assets
or restructuring for any of the Debtors (each, an “Alternative Proposal”) other
than a Qualified Plan or (ii) any other action that is inconsistent with, or
that would delay or obstruct the proposal, solicitation, confirmation, or
consummation of, a Qualified Plan.  Notwithstanding the foregoing, nothing in
this Agreement shall limit any Participating Lender’s rights under any
applicable bankruptcy, insolvency or similar proceeding (including, without
limitation, appearing as a party in interest in any matter to be adjudicated in
any case under the Bankruptcy Code concerning the Debtors) so long as the
exercise of such rights are not inconsistent with the Qualified Plan and are not
for the purpose of hindering, delaying or preventing the consummation of the
Qualified Plan.

 

Each Participating Lender agrees to permit disclosure in the Disclosure
Statement and any filings by the Debtors with the Securities and Exchange
Commission and any other regulatory agency to which the Debtors may be subject
of the contents of this Agreement, including, but not limited to, the aggregate
Lender Claims held by all Lenders; provided that (i) the Debtors shall provide a
draft of such disclosure to the Participating Lenders and a reasonable amount of
time to review such draft prior to such disclosure being made and (ii) the
Debtors shall not disclose the amount of any individual Lender Claim, except as
otherwise required by applicable law.

 

4.                                       Transfer of Lender Claims

 

Each Participating Lender agrees that so long as this Agreement has not been
terminated it shall not (a) grant any proxies to any person in connection with
its Lender Claims

 

--------------------------------------------------------------------------------

(1) For this Agreement “Supermajority Participating Lenders” shall mean the
Participating Lenders holding more than 60% of the Lender Claims bound under
this Agreement.

 

2

--------------------------------------------------------------------------------


 

to vote on the Plan except as is consistent with the intention of the
Participating Lenders as set forth in this Agreement, or (b) sell, transfer or
otherwise dispose of its Lender Claims except in accordance with the terms of
the Credit Agreement and to a party that agrees in writing to be subject to the
terms and conditions of this Agreement as a “Participating Lender”, which
writing shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Debtors.  Each Participating Lender agrees to
notify the Debtors in writing before the close of two (2) business days after
such transfer, sale or assignment of its Lender Claims and to provide the
Debtors with a signed agreement of the transferee agreeing to be subject to the
terms and conditions of this Agreement before the close of two (2) business days
after such transfer, sale or assignment.  This Agreement shall in no way be
construed to preclude any Lender from acquiring additional Lender Claims, which
Lender Claims shall become subject to the terms hereof.  This Agreement shall in
no way be construed to (x) preclude any Lender from acquiring any other claims
against the Debtors or (y) restrict any Lender with respect to the voting of
such other claims either in connection with these Chapter 11 cases or otherwise.

 

5.                                       The Debtors’ Covenants

 

As long as a Termination Event (as defined below) has not occurred, or has
occurred but has been duly waived in accordance with the terms hereof, the
Debtors, subject to Section 6(b) herein, shall use their commercially reasonable
efforts to:

 

(a)                                  file a disclosure statement in form and
substance reasonably satisfactory to the Supermajority Participating Lenders
(the “Disclosure Statement”) and prosecute its approval by the Bankruptcy Court
within the timeframe set forth herein;

 

(b)                                 implement all steps necessary or appropriate
to obtain from the Bankruptcy Court an order confirming a Qualified Plan (the
“Confirmation Order”) within the time frame set forth herein, which Confirmation
Order shall be in form and substance reasonably satisfactory to the
Supermajority Participating Lenders;

 

(c)                                  effectuate and consummate a Qualified Plan
within the timeframe set forth herein; and

 

(d)                                 take no action (directly or indirectly) that
is inconsistent with, or that would delay or otherwise impede approval of the
Disclosure Statement or a Qualified Plan or the expeditious confirmation and
consummation of a Qualified Plan.

 

(e)                                  None of the materials and information
provided by or on behalf of the Debtors to the Lenders or the Administrative
Agent in connection with the restructuring contemplated by this Agreement, when
read or considered together, contained or will contain any untrue statement of a
material fact or omitted or will omit to state a material fact necessary in
order to prevent the statements made therein from being materially misleading.

 

6.                                       Termination of Obligations

 

(a)                                  The obligations of a Participating Lender
under this Agreement shall immediately terminate and be of no further force and
effect on the date that is three business days following the occurrence of any
of the events listed below (each, a “Termination Event”)

 

3

--------------------------------------------------------------------------------


 

unless no later than three business days following the Termination Event the
occurrence of such Termination Event is waived by the Participating Lenders:

 

(i)                           the bankruptcy cases of the Debtors shall not have
been filed by June 17, 2009;

 

(ii)                        a Qualified Plan and the Disclosure Statement shall
not have been filed by August 15, 2009;

 

(iii)                     the Disclosure Statement shall not have been approved
by the Bankruptcy Court by October 15, 2009;

 

(iv)                    the Bankruptcy Court shall not have entered the
Confirmation Order by December 31, 2009;

 

(v)                       a Qualified Plan shall not have been consummated by
February 15, 2010;

 

(vi)                    the Debtors shall take any action inconsistent with the
Debtors’ covenants set forth in Section 5 above, including without limitation
(A) publicly announcing their intention not to pursue a Qualified Plan or
(B) proposing, accepting or filing a motion with the Bankruptcy Court seeking
approval of an Alternative Proposal;

 

(vii)                 (A) an examiner with expanded powers or a trustee shall
have been appointed in any of the Chapter 11 Cases, or (B) any of the Chapter 11
Cases shall have been converted to a case under Chapter 7;

 

(viii)              any of the Chapter 11 Cases is dismissed;

 

(ix)                      a Confirmation Order is reversed on appeal or vacated;

 

(x)                         the Bankruptcy Court does not enter, (i) within five
business days after the Petition Date, an interim order and, (ii) within thirty
days after the Petition Date, a final order, governing the use by the Debtors of
the Lenders’ cash collateral and granting adequate protection to the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent
(collectively, the “Cash Collateral Orders”);

 

(xi)                      the occurrence of a termination event under the Cash
Collateral Orders, unless no later than three business days following the
termination event such termination event is waived pursuant to the terms
thereunder; or

 

(xii)                   there shall have occurred any event, development or
circumstance since the Petition Date (other than any event, claim, or
circumstance relating to the Chapter 11 Cases or the commencement thereof) that
shall have resulted or could reasonably be expected to result in a material
adverse change in the business, condition (financial or otherwise), income,
operations or prospects of the Debtors.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, (i) the Debtors may furnish or cause to be
furnished information concerning SFI and its subsidiaries and affiliates to a
party (an “Alternative Proposal Proponent”) that SFI’s board of directors (the
“Board”) believes in good faith has expressed an unsolicited legitimate interest
in, and has the financial wherewithal to consummate, an Alternative Proposal on
terms, including confidentiality terms, approved by the Board, (ii) the Debtors
shall deliver to the Administrative Agent any proposal or offer for an
Alternative Proposal received from an Alternative Proposal Proponent promptly
following receipt thereof and (iii) promptly following the good faith
determination by SFI and the Board that such a proposal or offer for an
Alternative Proposal is likely to be more favorable to the Debtors’ estates and
their creditors and other parties to whom the Debtors owe fiduciary duties than
is proposed under the Restructuring Term Sheet, taking into account, among other
factors, the identity of the Alternative Proposal Proponent, the likelihood that
any such Alternative Proposal will be negotiated to finality within a reasonable
time, the litigation risks associated with obtaining Bankruptcy Court approval
of the Alternative Proposal and the potential loss to the Debtors’ estates and
their creditors and other parties to whom the Debtors owe fiduciary duties if
any such Alternative Proposal is not consummated, the Debtors shall notify the
Participating Lenders of such determination and, unless within ten (10) business
days of such notification the Participating Lenders have agreed to a
modification of the Restructuring Term Sheet that would provide comparable
treatment to the Debtors’ estates and their creditors and other parties to whom
the Debtors owe fiduciary duties as provided by the Alternative Proposal, either
of the Debtors or any Participating Lender may terminate its obligations under
this Agreement by written notice to the Administrative Agent.  Nothing in this
Section 6(b) shall obligate any Participating Lender to agree to any Alternative
Proposal or to any modification of the Restructuring Term Sheet.

 

(c)                                  Upon termination of this Agreement, each
Participating Lender shall be released from its commitments, undertakings and
agreements under or related to this Agreement and shall have the rights and
remedies that it would have had and shall be entitled to take all actions that
it would have been entitled to take had it not entered into this Agreement. 
Upon the occurrence of any termination of this Agreement any and all votes
delivered by a Participating Lender prior to such termination shall be deemed,
for all purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Debtors.

 

7.                                       Specific Performance

 

It is understood and agreed by the parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any party and each
non-breaching party shall be entitled to seek specific performance and
injunctive or other equitable relief, including attorneys fees and costs, as a
remedy of any such breach, and each party agrees to waive any requirement for
the securing or posting of a bond in connection with such remedy.

 

8.                                       Prior Negotiations

 

This Agreement supersedes all prior negotiations, and documents reflecting such
prior negotiations, between and among the Debtors and the Lenders (and their
respective advisors), with respect to the subject matter hereof.

 

5

--------------------------------------------------------------------------------


 

9.                                       Amendments

 

No amendment, modification, waiver or other supplement of the terms of this
Agreement or the Restructuring Term Sheet shall be valid unless such amendment,
modification, waiver or other supplement is in writing and has been signed by
the Debtors and the Supermajority Participating Lenders, provided, however,
(a) the written consent of each Participating Lender shall be required for any
amendment, modification, waiver or other supplement of this Agreement or the
Restructuring Term Sheet, as the case may be, that (i) effects non-ratable or
otherwise disparate treatment of funded Lender Claims, (ii) amends or modifies
in any way the definition of Conflicted Lender (as defined below) as used in
this Agreement or (iii) effects a material and adverse change to the treatment
of the Lender Claims from that reflected in the Restructuring Term Sheet as of
the date hereof and (b) a Conflicted Lender shall have no vote on any matter
herein and its Lender Claims will not count for any purposes in calculating
Supermajority Participating Lenders or whether all Participating Lenders have
consented as required by the preceding clause (a).

 

“Conflicted Lender” shall be any Lender that, as of any date of determination,
holds nominal claims against (i) SFI, and/or (ii) SFO that (determined on a
percentage basis of the total bond claims against SFI or SFO, as applicable),
individually or in the aggregate, exceed 50% of its nominal Lender Claims
(determined on a percentage basis of the total Lender Claims of all Lenders). 
By way of example, if a Lender held 30% of the aggregate Lender Claims, it would
be a Conflicted Lender if it held more than 15% of either the bond claims
against SFI or SFO or the combined bond claims against SFI and SFO.

 

For the purposes hereof, immaterial changes to the Restructuring Term Sheet
shall not constitute a modification or amendment thereof or of this Agreement.

 

10.                                 Independent Analysis

 

Each Participating Lender hereby confirms that it has made its own decision to
execute this Agreement based upon its own independent assessment of documents
and information available to it, as it deemed appropriate.

 

11.                                 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York.  By its execution and delivery of this
Agreement, each of the parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in either a state or federal court of
competent jurisdiction in the State of New York.  By execution and delivery of
this Agreement, each of the parties hereto hereby irrevocably accepts and
submits itself to the nonexclusive jurisdiction of each such court, generally
and unconditionally, with respect to any such action, suit or proceeding. 
Notwithstanding the foregoing consent to jurisdiction in either a state or
federal court of competent jurisdiction in the State of New York, upon the
commencement of the Chapter 11 Cases, each of the parties hereto hereby agrees
that, if the petitions have been filed

 

6

--------------------------------------------------------------------------------


 

and the Chapter 11 Cases are pending, the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this Agreement.

 

12.                                 Effective Date

 

This Agreement shall become effective when the Debtors have received
counterparts hereof duly executed and delivered by the Debtors and each member
of the steering committee of Lenders party to the Credit Agreement (the
“Effective Date”).

 

Upon the Effective Date, the Restructuring Term Sheet shall be deemed effective
for purposes of this Agreement and thereafter the terms and conditions therein
may only be amended, modified, waived or otherwise supplemented as set forth in
Section 9 above.

 

13.                                 Third-Party Beneficiary

 

This Agreement is intended for the benefit of the parties hereto and no other
person shall have any rights hereunder.

 

14.                                 Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement.  Execution copies of this agreement may be delivered by
facsimile or otherwise, which shall be deemed to be an original for the purposes
of this paragraph.

 

15.                                 Headings

 

The section headings of this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement.

 

16.                                 Acknowledgment

 

This Agreement is not and shall not be deemed to be a solicitation of consents
to the Plan.  The acceptance of the Lenders will not be solicited until the
Lenders have received the Disclosure Statement and related ballot, as approved
by the Bankruptcy Court.

 

17.                                 Settlement Discussions

 

This Agreement and the Restructuring Term Sheet are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the parties hereto. Nothing herein shall be deemed an admission of any kind. 
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.

 

7

--------------------------------------------------------------------------------


 

18.                                 No Waiver of Participation and Preservation
of Rights

 

Except as expressly provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair or restrict the
ability of each of the Lenders to protect and preserve its rights, remedies and
interests, including, but not limited to, its claims against any of the Debtors,
any liens or security interests it may have in any assets of any of the Debtors,
or its full participation in the Chapter 11 Cases.  Without limiting the
foregoing sentence in any way, if the transactions contemplated by this
Agreement or otherwise set forth in a Qualified Plan are not consummated as
provided herein, if a Termination Event occurs, or if this Agreement is
otherwise terminated for any reason, the parties hereto each fully reserve any
and all of their respective rights, remedies and interests.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

SIX FLAGS, INC.

 

 

 

By:

 /s/ Jeffrey R. Speed

 

 

Name: Jeffrey R. Speed

 

 

Title: Chief Financial Officer

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

By:

 /s/ Jeffrey R. Speed

 

 

Name: Jeffrey R. Speed

 

 

Title: Chief Financial Officer

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

By:

 /s/ Jeffrey R. Speed

 

 

Name: Jeffrey R. Speed

 

 

Title: Chief Financial Officer

 

 

 

 

 

Astroworld GP LLC

 

Astroworld LP

 

Astroworld LP LLC

 

Fiesta Texas Inc.

 

Funtime, Inc.

 

Funtime Parks, Inc.

 

Great America LLC

 

Great Escape Holding Inc.

 

Great Escape Rides L.P.

 

Great Escape Theme Park L.P. 

 

Hurricane Harbor GP LLC

 

Hurricane Harbor LP

 

Hurricane Harbor LP LLC

 

KKI, LLC

 

Magic Mountain LLC

 

Park Management Corp.

 

PP Data Services Inc.

 

Premier International Holdings Inc.

 

Premier Parks of Colorado Inc.

 

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Premier Parks Holdings Inc.

 

Premier Waterworld Sacramento Inc.

 

Riverside Park Enterprises Inc.

 

SF HWP Management LLC

 

SFJ Management Inc.

 

SFRCC Corp.

 

Six Flags Inc.

 

Six Flags America LP

 

Six Flags America Property Corporation

 

Six Flags Great Adventure LLC

 

Six Flags Great Escape L.P.

 

Six Flags Operations Inc.

 

Six Flags Services Inc.

 

Six Flags Services of Illinois, Inc.

 

Six Flags St. Louis LLC

 

Six Flags Theme Parks Inc.

 

South Street Holdings LLC

 

Stuart Amusement Company

 

 

 

 

 

By:

 /s/ Jeffrey R. Speed

 

 

Name: Jeffrey R. Speed

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

AGREED BY EACH OF THE FOLLOWING LENDERS

 

 

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

Claims under the Credit Agreement:

$47,500,000

 

 

Pro Rata Percentage:

4.279%

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Alex Goldenberg

 

 

 

Name:  Alex Goldenberg

 

 

Title:  Vice President

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

BEACH POINT CAPITAL MANAGEMENT LP

 

on behalf of each of the funds and accounts it manages or advises,

 

on a several but not joint basis, that are beneficial owners of the

 

amount of Lender Claims set forth below (“Beach Point”)

 

Principal amount of Lender Claims under the Credit Agreement:

$58,607,384.79 (*)

 

 

Pro Rata Percentage:

5.279%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Scott M. Klein

 

 

 

Name:  Scott M. Klein

 

 

Title:  Managing Partner

 

 

--------------------------------------------------------------------------------

(*) The amount set forth above excludes $15,000,000 of Lender Claims that may be
listed as being beneficially owned by Beach Point but that are subject to
assignment agreements entered into prior to the date hereof that have yet to
settle.  Such $15,000,000 and the assignee(s) are not subject to this agreement.

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

DK Acquisition Partners, L.P.

 

 

 

Claims under the Credit Agreement:

$108mm

 

 

Pro Rata Percentage:

10%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Conor Bastable

 

 

Name:  Conor Bastable

 

Title:  Managing Member

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

Eaton Vance Management &

 

Boston Management and Research

 

As investment Advisor

 

 

 

Claims under the Credit Agreement:

  $50,178,986.51

 

 

Pro Rata percentage:

  .06008860

 

 

Authorized Signatory:

On behalf of:

 

The Norinchukin Bank, New York Branch

 

Big Sky III Senior Loan Trust

By:

/s/ Craig P. Russ

 

Eaton Vance CDO IX Ltd.

Name:  Craig P. Russ

Eaton Vance Senior Floating-Rate Trust

Title:  Vice President

Eaton Vance Floating-Rate Income Trust

 

 

Eaton Vance Loan Opportunities Fund

 

 

Eaton Vance Medallion Floating-Rate Income Portfolio

 

 

Eaton Vance Senior Income Trust

 

 

Eaton Vance Short Duration Diversified Income Fund

 

 

Eaton Vance Institutional Senior Loan Fund

 

 

Eaton Vance Limited Duration Income Fund

 

 

Grayson & Co

 

 

 

 

 

Senior Debt Portfolio

 

 

Eaton Vance VT Floating-Rate Income Fund

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

SANKATY ADVISORS, LLC

 

 

 

Claims under the Credit Agreement:

$12.91mm

 

 

Pro Rata Percentage:

1.2%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

 /s/ Jeff Hawkins

 

 

Name:  Jeff Hawkins

 

Title:  Managing Director

 

 

 

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

SPCP GROUP, LLC

 

 

 

Claims under the Credit Agreement:

$118,333,333.33

 

 

Pro Rata Percentage:

10.66%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Michael A. Gatto

 

 

Name:  Michael A. Gatto

 

Title:  Authorized Signatory

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

Grand Central Asset Trust, SIL Series

 

 

 

 

 

Claims under the Credit Agreement:

$63,166,666.67

 

 

Pro Rata Percentage:

5.69%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Malia Baynes

 

 

Name:  Malia Baynes

 

Title:  Attorney-in-Fact

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

TACONIC MARKET DISLOCATION MASTER FUND II L.P.

 

By:  Taconic Capital Advisors L.P., its investment advisor

 

 

 

Claims under the Credit Agreement:

$676,691.00

 

 

Pro Rata Percentage:

0.08%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Josh Miller

 

 

Name:  Josh Miller

 

Title:  Principal

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

TACONIC MARKET DISLOCATION FUND II L.P.

 

By:  Taconic Capital Advisors L.P., its investment advisor

 

 

 

Claims under the Credit Agreement:

$2,909,375.00

 

 

Pro Rata Percentage:

0.35%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Josh Miller

 

 

Name:  Josh Miller

 

Title:  Principal

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

TACONIC CAPITAL PARTNERS 1.5 L.P.

 

By:  Taconic Capital Advisors L.P., its investment advisor

 

 

 

Claims under the Credit Agreement:

$28,426,697.00

 

 

Pro Rata Percentage:

3.40%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Josh Miller

 

 

Name:  Josh Miller

 

Title:  Principal

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

TACONIC OPPORTUNITY FUND L.P.

 

By:  Taconic Capital Advisors L.P., its investment advisor

 

 

 

Claims under the Credit Agreement:

$36,775,469.00

 

 

Pro Rata Percentage:

4.40%

 

 

 

 

Authorized Signatory:

 

 

 

 

 

By:

/s/ Josh Miller

 

 

Name:  Josh Miller

 

Title:  Principal

 

 

[Signature Page Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

--------------------------------------------------------------------------------

 

SIX FLAGS INC.
SIX FLAGS OPERATIONS, INC.
SIX FLAGS THEME PARKS, INC.

 

RESTRUCTURING TERM SHEET



--------------------------------------------------------------------------------

 

THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO ANY SECURITIES
OF SIX FLAGS OR ITS SUBSIDIARIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER
11 PLAN.  ANY SUCH OFFER OR SOLICITATION SHALL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

 

THIS TERM SHEET IS PROVIDED IN CONFIDENCE AND MAY NOT BE DISTRIBUTED WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE STEERING COMMITTEE LENDERS (AS DEFINED BELOW). 
THIS TERM SHEET IS A SETTLEMENT PROPOSAL IN FURTHERANCE OF SETTLEMENT
DISCUSSIONS AND IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND
ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF
CONFIDENTIAL SETTLEMENT DISCUSSIONS.

 

THIS TERM SHEET IS SUBJECT TO ONGOING REVIEW AND APPROVAL BY, AND IS NOT BINDING
UPON, THE PREPETITION CREDIT AGREEMENT LENDERS AND THE PREPETITION
ADMINISTRATIVE AGENT, IS SUBJECT TO MATERIAL CHANGE AND IS BEING DISTRIBUTED FOR
DISCUSSION PURPOSES ONLY.

 

1.                                       Summary of Transaction.  This term
sheet (this “Term Sheet”) describes a proposed restructuring (the
“Restructuring”) for Six Flags, Inc. (“SFI”), Six Flags Operations, Inc. (“SFO”)
and Six Flags Theme Parks, Inc. (“SFTP”) and certain of SFTP’s domestic
subsidiaries (the “SFTP Subsidiaries”; together with SFI, SFO and SFTP, the
“Debtors”) pursuant to joint plans of reorganization (collectively, the “Plan”)
which would be filed by the Debtors in connection with a contemplated chapter 11
filing.  Subject to the satisfaction or waiver of the conditions described
below, the Restructuring described herein is supported by the steering committee
of lenders (the “Steering Committee Lenders”)(1) party to the Second Amended and
Restated Credit Agreement dated as of May 25, 2007 (as amended, the “Credit
Agreement”) among SFI, SFO and SFTP, JPMorgan Chase Bank N.A., as administrative
agent (the “Agent”), the Steering Committee Lenders and the other lenders
parties thereto (collectively, the “Lenders”).  This Term Sheet does not include
a description of all of the terms, conditions

 

--------------------------------------------------------------------------------

(1) The Steering Committee Lenders are JPMorgan, Beach Point Capital, Davidson
Kempner Capital Management LLC, Eaton Vance Management, Sankaty Advisors LLC,
Taconic Capital Advisors and Silver Point Capital, L.P.

 

--------------------------------------------------------------------------------


 

and other provisions that are to be contained in the Plan and the related
definitive documentation governing the Restructuring.

 

The Plan will provide for the restructuring of the Debtors’ balance sheets. 
Except for the Credit Agreement obligations (and swap obligations secured
ratably therewith, collectively the “Credit Agreement Obligations”), all claims
against or interests in SFTP and the SFTP Subsidiaries (collectively, the “SFTP
Debtors”) will be unimpaired.  The Credit Agreement Obligations will be impaired
and each holder thereof will receive distributions equal to its Credit Agreement
Obligations claims comprised of its ratable share of the New Term Loans (as
defined below) and shares of New Common Stock (as defined below) for the balance
of such claims.  SFO will retain its equity in SFTP and the holders of SFO
general unsecured claims, including the SFO Notes,(2) shall receive, in the
aggregate, shares of New Common Stock having a value equal to the residual
enterprise value of the SFTP Debtors after satisfaction in full of the claims
against them (including the Credit Agreement Obligations).  SFI shall retain its
equity interests in SFO and holders of general unsecured claims against SFI,
including the SFI Notes(3) and the SFO Notes (on account of their guarantee
claim), shall receive, in the aggregate, shares of New Common Stock having a
value equal to the residual enterprise value of SFI’s direct and indirect
interests in Six Flags Over Georgia and Six Flags Over Texas (collectively the
“Partnership Parks”).

 

2.                                       Chapter 11 Financing

 

(a)                                  Use of Cash Collateral.  The Debtors shall
be permitted to use the Lenders’ cash collateral on a consensual basis on the
following key terms:

 

(i)                                     Provision of adequate protection to the
Lenders in the form of (i) to the extent of any diminution in value,
superpriority claims under Bankruptcy Code section 364(c)(1) and 507(b), with
priority over all other administrative claims, and replacement liens on all
property of SFO and the SFTP Debtors with a first priority on any unencumbered
property and priming the collateral securing the Credit Agreement Obligations,
(ii) monthly payment of an amount equal to interest accrued on the Credit
Agreement Obligations at the non-default LIBOR-based rates set forth in the
Credit

 

--------------------------------------------------------------------------------

(2) “SFO Notes” refers to the $400 million aggregate principal amount of senior
unsecured notes (plus accrued and unpaid interest) comprising of the unsecured
12.25% senior notes due 2016 issued pursuant to that certain Indenture dated as
of June 16, 2008, among SFO, SFI and HSBC Bank USA, National Association.

 

(3) “SFI Notes” refers to the approximately $868 million aggregate principal
amount (plus accrued and unpaid interest) of the following senior unsecured
notes: (a) the unsecured 8.875% senior notes due 2010 issued pursuant to that
certain Indenture dated as of February 11, 2002, between SFI and The Bank of New
York (“BONY”), (b) the unsecured 9.75% senior notes due 2013 issued pursuant to
that certain Indenture dated as of April 13, 2003, between SFI and BONY, (c) the
unsecured 9.625% senior notes due 2014 issued pursuant to that certain Indenture
dated as of December 5, 2008, between SFI and BONY, and (d) the unsecured 4.5%
convertible senior notes due 2015 issued pursuant to that certain Indenture
dated as of November 19, 2004, between SFI and BONY.

 

 

2

--------------------------------------------------------------------------------


 

Agreement (with an additional 2% in respect of default interest accruing) and
(iii) the prompt payment, following submission of invoices, of agency fees,
letter of credit fees, and fees and expenses of counsel and financial advisors
to the Agent

 

(ii)                                  The Debtors’ diligent prosecution of the
Restructuring described herein (and not supporting an alternative restructuring)

 

(iii)                               Additional reasonable covenants regarding
use of cash collateral outside the ordinary course of business acceptable to the
Lender Steering Committee.

 

(b)                                  Letters of Credit; New Money LC
Facility/DIP Financing.  Subject to approval of the Required Lenders, the
Debtors shall have the ability to renew and/or extend the maturity date of
existing letters of credit prior to the Effective Date (as defined below)
without any increase in the amount available to be drawn thereunder.  Debtors
shall have the ability to obtain a post-petition bilateral letter of credit
facility in an amount to be agreed (secured solely by cash collateral) to
address post-filing incremental letter of credit requirements.

 

3.                                       Reorganized Company Capital Structure.

 

(a)                                  Post-Emergence Working Capital Facility. 
On the effective date of the Plan (the “Effective Date”), the Debtors shall
obtain a new four-year secured revolving or multi-draw term credit facility in
an amount of $150 million (the “New Revolver”).  The New Revolver shall be
secured by first liens on substantially all of the assets of the Debtors, with
such liens being pari passu with the liens securing the New Term Loans but with
the New Revolver ranking as “first out” in the payment waterfall relative to the
New Term Loans, including without limitation, the right to receive upon the
occurrence and continuation of an event of default, 100% of all cash flows until
the New Revolver is paid in full.  The New Revolver shall otherwise have terms
acceptable to the Debtors, the Steering Committee Lenders and the providers of
such New Revolver, including an annual clean-up requirement.  In addition the
New Revolver shall have the following material terms:

 

·                                     4 year maturity

·                                     Interest at LIBOR + 5.00%, with a LIBOR
floor of 2.50%

·                                     5.00% upfront fee, payable in cash on the
closing date

 

3

--------------------------------------------------------------------------------


 

·                                     Undrawn line fee of 1.50%

·                                     Usual and customary affirmative and
negative covenants to be negotiated

 

(b)                                  New Term Loans.  Reorganized SFTP shall
enter into a new $600 million secured term loan agreement (the “New Term
Loans”), which shall be guaranteed by SFI, SFO and the SFTP Subsidiaries and
have the following material terms and conditions:

 

·                                     5 year maturity

·                                     Interest at LIBOR + 7.00%, with a LIBOR
floor of 2.50%; provided that prior to the second anniversary of the Effective
Date, 1.50% of such interest may, at the Debtors’ option, be paid in kind with
any such paid in kind interest to be added to principal and deemed additional
New Term Loans

·                                     Call protection as follows: year 1 — 103%;
year 2 — 101.5%; thereafter — par

·                                     Secured by first liens on substantially
all assets, with such liens being pari passu with the New Revolver but with the
New Term Loans ranking “last out” relative to the New Revolver in payment
waterfall(4)

·                                     Usual and customary financial covenants,
including leverage covenants to be negotiated by the parties, minimum interest
coverage and maximum capital expenditures, in each case, measured from SFI down

·                                     Usual and customary affirmative and
negative covenants (that would be binding on SFI), including, without
limitation, limitations on indebtedness, liens, restricted payments, asset
dispositions and investments, in each case with baskets and allowances to be
negotiated, including permission for SFI to incur up to $150 million in
unsecured indebtedness to finance future Partnership Park “liquidity put”
obligations on terms and conditions acceptable to the Lender Steering
Committee.  The amount of SFTP cash flow available for all Partnership
Park-related obligations, including “liquidity put” obligations, debt service
and amortization, will be subject to a cap to be agreed.

 

--------------------------------------------------------------------------------

(4) Traditional first lien/second lien structure could be considered if
necessary to raise New Revolver.

 

4

--------------------------------------------------------------------------------


 

(c)                                  New Common Stock.  Subject to the right of
the stockholders to amend the certificate of incorporation, reorganized SFI
shall issue a single class of common stock (the “New Common Stock”) on the
Effective Date of the Plan of Reorganization (the “Effective Date”), which stock
shall be deemed fully paid and non-assessable.  All New Common Stock issued will
be subject to dilution from the exercises of options and/or the granting of
restricted stock in connection with the Long Term Incentive Plan (as defined
below).

 

(d)                                  Options / Restricted Stock.  There shall be
allocated sufficient shares of New Common Stock to provide the Long Term
Incentive Plan (as defined below).

 

4.                                       Plan Distributions/Treatment.

 

(a)                                  SFTP Debtors.

 

(i)                                     The Credit Agreement Obligations shall
be paid in full by distribution of New Term Loans and shares of New Common Stock
having a value equal to the balance of such claim and representing 92% of the
issued and outstanding New Common Stock.

 

(ii)                                  All other creditors and interest holders
of the SFTP Debtors shall be unimpaired and the Plan shall not alter such
creditors and interest holders’ legal, equitable or contractual rights.  Each
such claim shall be paid in full in cash on the later to occur of the Effective
Date and the date on which such claim becomes due and payable.

 

(b)                                  SFO.  Each holder of a claim against SFO
(other than the claim on account of SFO’s guarantee of the Credit Agreement
Obligations) shall receive shares of New Common Stock having a value equal to
the residual enterprise value of the SFTP Debtors after satisfaction in full of
the claims against them (including the Credit Agreement Obligations) and
representing 7% of issued and outstanding New Common Stock.

 

(c)                                  SFI.  Holders of general unsecured claims
against SFI, including the SFI Notes and the SFO Notes (on account of their
guarantee claim) shall receive, in the aggregate, shares of New Common Stock
having a value equal to the residual enterprise value of SFI’s direct and
indirect interests in the Partnership Parks and representing 1% of issued and
outstanding New Common Stock.

 

5

--------------------------------------------------------------------------------


 

(d)                                  Other Distributions.

 

(i)                                   Each holder of an allowed administrative
claim, including claims of the type described in section 503(b)(9) of the
Bankruptcy Code, shall receive payment in full (in cash) of the unpaid portion
of its allowed administrative claim on the Effective Date or as soon thereafter
as practicable (or, if payment is not then due, shall be paid in accordance with
its terms) or pursuant to such other terms as may be agreed to by the holder of
such claim and the Debtors.

 

(ii)                                Allowed secured tax claims and allowed other
secured claims shall be unimpaired.

 

(iii)                             Intercompany claims will be (at the election
of the Debtor or Reorganized Debtor holding such claim and with the consent of
the Steering Committee Lenders) (1) released, waived and discharged as of the
Effective Date, (2) contributed to the capital of the obligor corporation,
(3) dividended or (4) remain unimpaired.

 

(iv)                              Holders of the existing equity interests in
SFI (both preferred and common) (collectively, “Old Interests”) shall receive no
recovery.  Such Old Interests shall include any options, warrants or other
agreements to acquire or be issued any Old Interests (whether or not arising
under or in connection with any employment agreement), including without
limitation, any claim against the Debtors that is subordinated pursuant to
section 510(b) of the Bankruptcy Code, which shall include any claim arising
from the rescission of a purchase or sale of any equity interest, any claim for
damages arising from the purchase or sale of any equity interest, or any claim
for reimbursement, contribution or indemnification for such claim.

 

5.                                       Other Plan Provisions/Means for
Implementation.

 

(a)                                  Board of Directors of Reorganized SFI. 
Reorganized Six Flags shall have an eleven-person board of directors (the
“Board”), seven of whom shall be selected by the Steering Committee Lenders
(it being understood that the Steering Committee Lenders shall consider Robert
McGuire and Perry Rogers among the candidates for such Board seats), one of whom
shall be the CEO and three of whom shall be the following three current
directors: Daniel M. Snyder, Mark Jennings and Dwight Schar.  Mr. Snyder will be
designated Chairman.  All directors shall stand for election annually.

 

6

--------------------------------------------------------------------------------


 

(b)                                  Retention of Senior Management.  The
Steering Committee Lenders support the retention of the following executives
(“Management”):  (i) Mark Shapiro, President and Chief Executive Officer;
(ii) Jeffrey R. Speed, Executive Vice President and Chief Financial Officer;
(iii) Louis Koskovolis, Executive Vice President, Corporate
Alliances-Sponsorship; (iv) Mark Quenzel, Executive Vice President, Park
Strategy and Management; (v) Andrew M. Schleimer, Executive Vice President,
Strategic Development and In-Park Services; (vi) Michael Antinoro, Executive
Vice President, Entertainment and Marketing and (vii) James Coughlin, General
Counsel.  All existing executive employment agreements for Management will be
assumed in accordance with their terms; provided that any provisions in such
employment agreements providing for Old Interests in SFI shall not be assumed
and shall be treated under Section 4(d)(iv) above; provided further that the
provisions regarding a change of control in Mr. Shapiro’s employment agreement
shall be clarified so as to (i) exclude from the definition of “Change in
Control”:  (a) the Chapter 11 cases and the occurrence of the Effective Date and
(b) the replacement of any current directors with directors appointed by the
Steering Committee Lenders, (ii) modify the definition of “Significant Change in
Board Composition” so that it is triggered only by the failure of more than one
of Mark Shapiro, Daniel M. Snyder, Mark Jennings and Dwight Schar, or their
respective successors, to be a “Continuing Director” and (iii) exclude the
Lenders from the definition of “person” to the extent that the Lenders, as a
collective, could be deemed to be acting as a “group” for the purposes of the
Securities Exchange Act of 1934; provided further that cash severance for
Mr. Shapiro shall be limited to three years base salary plus bonus.

 

(c)                                  Long Term Incentive Plan.  The Reorganized
Debtors shall implement a management incentive plan for Management, selected
employees and directors of Reorganized SFI, providing incentive compensation in
the form of stock options and/or restricted stock in the Reorganized Company
equal to 10% of the equity in SFI, on a fully diluted basis (the “Long Term
Incentive Plan”).  The Long Term Incentive Plan shall be effective as of the
Effective Date and shall be subject to such terms and conditions as the Debtors
and the Steering Committee Lenders shall mutually agree.  Immediately following
the Effective Date, the aggregate allocations to Management under the Long Term
Incentive Plan shall consist of 3.75% of the equity of SFI on a fully diluted
basis in the form of restricted stock and 3.75% of the equity of SFI on a fully
diluted basis in the form of options.  Such stock and options shall be allocated
to the members of Management consistent with their respective employment
agreements.  Any additional allocations

 

7

--------------------------------------------------------------------------------


 

following the Effective Date shall be determined by the Board, provided that
Management shall not be able to participate therein for the year following the
Effective Date absent full Board approval.

 

(d)                                  Releases, Indemnification and D&O
Insurance.  The Plans shall provide for general mutual releases and exculpation
by the Debtors, the estates and the reorganized Debtors for the benefit of
(1) all individuals serving as directors and officers of the Debtors as of the
Effective Date, (2) the Agent and the Lenders, and (3) the advisors, attorneys
and consultants to each of the foregoing.  The terms of such general mutual
releases and exculpation shall be in form and substance customary for
transactions of this type and mutually agreed to.  In addition, the reorganized
Debtors shall assume all existing indemnification obligations of the Debtors in
favor of the directors and officers described in clause (1) above (whether in
the Debtors’ bylaws, contracts or otherwise), and the Plan shall include
provisions for the purchase of director and officer liability insurance for the
directors and officers of the Reorganized Debtors (in form and substance
satisfactory to the Directors of the Reorganized Debtors).

 

(e)                                  Charter; Bylaws.  The charter and bylaws of
each of the Debtors shall have been restated in a manner reasonably satisfactory
to the Steering Committee Lenders and consistent with section 1123(a)(6) of the
Bankruptcy Code.

 

(f)                                    Tax Issues.  The terms of the Plan and
the restructuring contemplated by this Term Sheet shall be structured to
preserve favorable tax attributes of the Debtors to the extent reasonably
practicable.  The Debtors shall consult with the Steering Committee Lenders on
tax issues and matters of tax structure relating to the Plan and the
restructuring contemplated by this Term Sheet.

 

(g)                                 Executory Contracts.  The assumption or
rejection of any material contract, (a “Park”)(5) and the Time Warner license
agreement, shall

 

--------------------------------------------------------------------------------

(5) The Parks include Six Flags America, Largo, Maryland, Six Flags Discovery
Kingdom, Vallejo, California, Six Flags Fiesta Texas, San Antonio, Texas, Six
Flags Great Adventure, Hurricane Harbor & Wild Safari, Jackson, New Jersey, Six
Flags Great America, Gurnee, Illinois, Six Flags Hurricane Harbor, Arlington,
Texas, Six Flags Hurricane Harbor, Valencia, California, Six Flags Kentucky
Kingdom, Louisville, Kentucky, Six Flags Magic Mountain, Valencia, California,
Six Flags Mexico, Mexico City, Mexico, Six Flags New England, Agawam,
Massachusetts, Six Flags New Orleans, New Orleans, Louisiana, Six Flags St.
Louis, Eureka, Missouri, Six Flags White Water Atlanta, Marietta, Georgia, La
Ronde, Montreal, Canada, The Great Escape, Lake George, New York and the
Partnership Parks.

 

8

--------------------------------------------------------------------------------


 

be subject to the prior approval of the Steering Committee Lenders.

 

6.                                       Conditions Precedent.  The support of
the Steering Committee Lenders for the Restructuring described herein is subject
to the satisfaction (in their sole discretion) of the following conditions:

 

(a)                                  Due Diligence.  The Steering Committee
Lenders’ satisfaction with the results of ongoing due diligence investigations
regarding the business, operations, assets, liabilities, condition (financial or
otherwise) or prospects of the Debtors.

 

(b)                                  Partnership Parks; IP Issues.  Arrangements
satisfactory to the Steering Committee Lenders regarding (i) ongoing investments
in, and third party financing of future liquidity puts relating to, the
Partnership Parks and (ii) the Debtors continued access to the intellectual
property currently used in the business or satisfaction with strategies for the
de-theming and re-theming of the Parks including all costs associated therewith.

 

(c)                                  New Orleans Park.  Claims relating to the
New Orleans park shall not exceed an amount acceptable to the Steering Committee
Lenders.

 

(d)                                  Limit on Non-Trade SFTP Claims.  Allowed
claims (other than trade claims incurred in the ordinary course of business)
against the SFTP Debtors shall not exceed an amount acceptable to the Steering
Committee Lenders.

 

(e)                                  Documentation.  The Plan, including any
amendments, modifications or supplements thereto, and all other documentation
contemplated by this Restructuring shall be acceptable to the Steering Committee
Lenders.

 

(f)                                    Confirmation Order.  Entry of an order
confirming the Plan in form and substance satisfactory to the Steering Committee
Lenders.

 

(g)                                 No MAE.  There shall not have occurred any
event, development or circumstance since the petition date (other than any
event, claim, or circumstance relating to the Chapter 11 cases or the
commencement thereof) that shall have resulted or could reasonably be expected
to result in a material adverse change in the business, condition (financial or
otherwise), income, operations or prospects of the Debtors.

 

(h)                                 No Force Majeure.  There shall not have
occurred a force majeure event (to be defined as a significant global disruption
in the financial markets caused by outbreak of war, terrorism, or other
incidents, but not adverse changes in the financial, banking or capital markets
generally).

 

9

--------------------------------------------------------------------------------